First allow me to congratulate you, Sir, on your
election to the crucial post of President of the General
Assembly and to wish you success in guiding the work of
this important forum.
The example of Tajikistan clearly demonstrates the
fruitfulness of close cooperation between the United
Nations and regional organizations in peacekeeping
activities and highlights the need for the international
community to implement a coordinated strategy to support
the efforts of the Government and people of a country to
resolve crises, overcome instability and find ways to
achieve lasting peace, national reconciliation and
prosperity. We welcome the key role played by the
United Nations in coordinating this multifaceted work.
I would like once again to express my profound
gratitude to all Members of the General Assembly and the
Security Council and to the Secretary-General, Mr. Kofi
Annan, for their growing and multifaceted support for the
peace process in Tajikistan and for their overall
unflagging attention to our problems, which, regrettably,
remain acute.
We commend the efforts of all States and
international organizations that are acting as guarantors of
the General Agreement on the Establishment of Peace and
National Accord in Tajikistan signed on 27 June last year
in Moscow and reached with the assistance of the United
Nations. During the almost five years they were stationed
on the territory of Tajikistan, the collective peacekeeping
forces of the Commonwealth of Independent States, by
their presence and practical actions, helped stabilize the
situation in our country and helped us continue to pursue
the complex inter-Tajik political dialogue. This has led to
the implementation of the historic agreements that
resulted from these talks.
We express our deep appreciation to all our friends
— countries and international organizations, and in
particular United Nations agencies — that empathize with
the people of Tajikistan in their hardships and are trying
to help them overcome them as soon as possible.
While paying due tribute to the United Nations for
its contribution to the strengthening of peace and national
reconciliation in Tajikistan, we are fully aware that the
primary responsibility for restoring peaceful life in our
country and for the future of our motherland lies with the
leadership of the Republic of Tajikistan and with the
Tajik opposition.
19


We believe that the peace process in Tajikistan,
though arduous, is becoming more established and is
moving towards national accord. This is born out by the
fact that the work of the Commission on National
Reconciliation has definitely entered a constructive phase.
The majority of refugees and displaced persons have
returned home. The process of reintegrating the United
Tajik Opposition armed formations into the Government
military structures has begun. The majority of the
participants in the military and political resistance
movement have been granted amnesty and released from
prison. All prisoners of war have been released. Virtually
all the leaders of the Opposition forces have returned to the
country and are living and working in Dushanbe.
Representatives of the Opposition have been appointed to
a number of important Government posts. A process is
under way to bring the nation’s laws up to date with the
new needs of political life in Tajikistan. A number of other
serious measures have also been implemented.
Guided by the vital aspirations of the people and
recognizing that there is no viable alternative to full and
timely implementation of the Tajikistan General Agreement,
the country’s leadership is determined to continue to do all
it can to ensure speedy implementation of all the provisions
of the General Agreement.
We are grateful for the empathy for our problems
shown by the former Special Representative of the
Secretary-General for Tajikistan, Mr. Gerd Dietrich
Merrem, who completed his work in May this year. We are
prepared to build on this positive experience of cooperation
in our relations with his successor, Mr. Jan Kubisz.
Tajikistan has great respect for the United Nations
Mission of Observers in Tajikistan (UNMOT) and for all its
staff. These brave and noble people are serving a lofty goal
under difficult conditions and are making a valuable
contribution to the attainment of national accord and the
establishment of peace and tranquillity in our country.
The Government of the Republic of Tajikistan
reaffirms its desire to continue to closely cooperate with the
United Nations in implementing the peace accords and in
the post-conflict reconstruction of the country. We have
taken decisive action to prevent excesses similar to the
tragic death this past July of four UNMOT officers, and to
provide better security for all personnel of international
organizations present in Tajikistan.
While in no way diminishing the United Nations
obvious achievements in organizing collective international
responses to crisis situations in various regions of the
world, we feel obliged to draw attention once again to the
dangerous, protracted Afghan conflict, which remains
unresolved. We have particular reason for highlighting
this problem — above all because we feel profound
sympathy for the continuing sufferings of the fraternal
people of Afghanistan. Moreover, we, together with our
nearest neighbours and Russia, are very seriously
concerned about the dangers posed by the situation in
Afghanistan, which threatens to destabilize the entire
Central Asian region; to lead to a massive and
spontaneous exodus of Afghan refugees across the border
into Tajikistan; and to spread terrorism, arms and drugs.
We are especially alarmed about the threat of the
proliferation of religious extremism, and are joining
forces with Russia and Uzbekistan to counter it. Since the
inter-Tajik reconciliation process has not been completed,
all these factors are impacting very negatively on the
situation in our country.
As the history of Afghanistan shows, the use of
force by any internal or external actors not only is
incapable of solving the problems of Afghan society, but
is fraught with the danger of a new escalation of civil war
in that country. In this context, we cannot but feel
alarmed at developments in Afghanistan, in particular the
open disregard for the efforts of the international
community to find a political solution to the conflict and
for the Afghan people’s desire to preserve the integrity of
their State.
We, together with the other members of the Almaty
Five, are closely following developments in the Islamic
State of Afghanistan. Tajikistan fully supports the United
Nations playing a central role in coordinating all
international efforts to find an Afghan settlement. As a
member of the group of neighbours and friends of
Afghanistan, the Six plus Two group, we are firm in our
opposition to any external interference in the affairs of
Afghanistan, including interference in the form of sending
military personnel and arms to that country.
The Republic of Tajikistan notes the important role
played by the United Nations in disarmament and in a
whole range of problems related to strengthening non-
proliferation regimes with regard to weapons of mass
destruction, particularly nuclear weapons. In this context,
we are joining the initiative of our neighbours to create a
nuclear-weapon-free zone in Central Asia. We believe the
establishment of such a nuclear-free zone requires, first
and foremost, action on the part of prospective parties to
that treaty. We need to consider such questions as the
20


definitive geographical configuration of this zone; the
substance and range of guarantees granted to the parties by
the nuclear Powers; how to deal with any transporting of
nuclear weapons through such a zone; verification
measures; and other matters.
Our position on the establishment of a nuclear-
weapon-free zone in Central Asia cannot overlook the fact
that India and Pakistan have conducted nuclear tests. We
fully support the urgent appeal of the Security Council to
India and Pakistan to accede to the Treaty on the Non-
Proliferation of Nuclear Weapons and to the
Comprehensive Nuclear-Test-Ban Treaty. We believe that
both these countries — along with the overwhelming
majority of members of the international community —
must choose the path of preventing the proliferation of
nuclear weapons.
The evolution of the world economy today is
characterized by increasing globalization and liberalization.
This is reflected in the growing interdependence and greater
openness of national economies and of commodity and
financial markets — a development that is beginning to
have both positive and negative impacts.
We share the view that, in addition to national efforts
to increase their economic and social potential, developing
countries and those in transition need the consolidated
support of the international community, including that of
the United Nations and other multilateral institutions.
Above all, we have in mind two things: first, the
creation of favourable international conditions so as to
provide open access to markets, as well as to financial
resources and modern technology; secondly, assistance in
overcoming poverty, protecting the environment,
implementing economic reforms and enhancing the
competitiveness of national enterprises. Unless we resolve
these problems, it will be impossible to fully integrate
countries in transition into the world economy.
For Tajikistan those matters are all the more relevant
given that our country has many outstanding problems
caused by the prolonged period of military confrontation, as
well as challenges directly related to its peaceful settlement.
They include the humanitarian needs of rather large and
vulnerable segments of the country’s population — needs
for food, medicine and health care. Vital infrastructure, in
particular for water supply and sanitation, needs to be
rehabilitated. And, finally, assistance is needed to help
refugees and displaced persons return home, and to
demobilize and reintegrate the Tajik Opposition fighters
into civilian life.
The leadership of Tajikistan is doing all it can to
deal with the country’s humanitarian crisis caused by the
internal conflict, to rebuild the basic elements of the
national economy and to make progress in transforming
it into a socially oriented market economy. However,
these efforts will be insufficient without the assistance of
many countries and international organizations, including
the humanitarian agencies of the United Nations system
and the charitable funds. In this regard, we note in
particular the work of the United Nations Resident
Coordinator in Tajikistan, who is responsible for
coordinating international aid to Tajikistan for its post-
conflict reconstruction and further sustainable
development.
We hope that at this fifty-third session there will be
broad support for a resolution that fully reflects
Tajikistan’s needs at this difficult stage in its
development, including the tasks related to
implementation of the General Agreement on the
Establishment of Peace and National Accord in our
country.
We have gratefully acknowledged the consolidated
appeal drawn up by United Nations agencies to meet the
humanitarian needs of the Tajik people for 1998. This
appeal clearly defined the priorities and set the minimum
amount of external aid required. We would be grateful to
donors if, reflecting the spirit of support for the peace
process in Tajikistan expressed at the Vienna meeting of
donors in October last year and at the Paris conference
held in May this year, they would meet the goals of this
appeal.
We attach great importance to continuing our
cooperation with institutions such as the World Bank and
the International Monetary Fund, which are seeking to
provide assistance during the post-conflict reconstruction
and development of the Tajik economy. We hope that in
the near future this cooperation will further expand.
Tajikistan consistently supports various United
Nations efforts to protect the environment. As a
predominantly mountainous country, Tajikistan sees
particular relevance in increasing the attention paid by the
international community to the preservation of biological
diversity and natural mountain ecosystems. In this
connection, we actively supported the proposal of the
Kyrgyz Republic to declare the year 2000 the
21


International Year of the Mountain. We were one of the co-
sponsors of the relevant draft resolution, which we hope
will be adopted by consensus at this session.
We are inspired and encouraged by the growing
interest of the United Nations in helping to solve the
environmental problems faced by our country and other
countries of Central Asia. In our view, one of the most
serious ecological challenges posed not only to Tajikistan
but to almost all the countries of the region is to eliminate
the potential threat of the major natural disasters that could
occur if no effective action is taken to normalize the
situation in the area of Lake Sarez, which lies 3,263 metres
above sea level and contains 17 billion tonnes of water.
This poses a grave danger not only for the people of
Tajikistan but also for neighbouring Uzbekistan,
Turkmenistan and Afghanistan, which could sustain serious
damage in the event of a breakage of the natural dam that
was formed at the beginning of this century as a result of
an earthquake. We count on our renewed cooperation with
the United Nations for help in dealing with this problem in
a comprehensive manner.
Among the many problems on the United Nations
agenda, we would like to stress the issue of combating the
drug menace, whose deleterious impact, unfortunately, has
not bypassed our country. We fully support the coordinating
role of the United Nations in the mobilization of the
international community’s efforts in this area. We note the
usefulness and timeliness of the convening in June this year
of the special session of the General Assembly devoted to
this issue.
Tajikistan, together with its closest neighbours, is
taking active steps to halt illicit drug trafficking. It is
broadening its cooperation with the United Nations
International Drug Control Programme. As is well known
to those who have observed the situation in one of our
neighbouring countries, “narcodollars” create fertile soil for
terrorism and illicit drugs and arms trafficking. We view
terrorism in all its forms and manifestations as a grave
crime against humanity. The Government of the Republic
of Tajikistan vigorously condemns the acts of violence that
have been committed recently in certain countries. We call
upon the United Nations and its Members to declare
merciless and uncompromising war on terrorism all over
the world.
Tajikistan supports the steps being taken by the
Secretary-General to reform the entire United Nations
system to enable it to serve better in a new environment,
and to deal with different issues without undermining the
foundation of its activities. This point must be taken into
account when dealing with expansion of the membership
of the Security Council, so that this important body can
continue effectively and expeditiously to discharge its
primary responsibility under the United Nations Charter:
the maintenance of international peace and security.
We are confident that the joint efforts of Members
to reform the Organization will lead to a renewal which
will preserve its universal character and its ability to
adequately meet current and future challenges.

